Exhibit 21.1 Name of Entity Ownership Jurisdiction of Incorporation or Organization Hersha Hospitality Trust N/A MD Hersha Hospitality Limited Partnership (“HHLP”) (the “Operating Partnership”) 86.89 by Hersha Hospitality Trust (General Partnership Interest) VA 13.11% by Hersha Affiliates (Limited Partnership Interest) Hersha Hospitality, LLC (“HH LLC”) 100% by HHLP VA 44 New England Management Company 100% by HHLP VA HHM Leasehold Interests, Inc. 1% by HHLP VA 99% by Hersha Hospitality Management, LP HHLP King of Prussia Associates, LP 1% by HHLP King of Prussia, Inc. PA 99% by HHLP HHLP King of Prussia, Inc. 100% by HHLP PA 44 Delaware One, LLC 100% by 44 New England Management Company DE HHLP Malvern Associates, LP 1% by HHLP Malvern, Inc. PA 99% by HHLP HHLP Malvern, Inc. 100% by HHLP PA 44 Delaware Two, LLC 100% by 44 New England Management Company DE HHLP Oxford Valley Associates, LP 1% by HHLP Oxford Valley, Inc. PA 99% by HHLP HHLP Oxford Valley, Inc. 100% by HHLP PA 44 Delaware Three, LLC 100% by 44 New England Management Company DE HHLP Wilmington Associates, LP 1% by HHLP Wilmington, Inc. DE 99% by HHLP HHLP Wilmington, Inc. 100% by HHLP DE 44 Delaware, LLC 100% by 44 New England Management Company DE HHLP Bethlehem Associates, L.P. 1% by HHLP Bethlehem, LLC PA 99% by HHLP HHLP Bethlehem, LLC 100% by HHLP PA HHLP Langhorne One Associates, LLC 1% by HHLP Langhorne One, LLC PA 99% by HHLP HHLP Langhorne One, LLC 100% by HHLP PA HHLP Scranton Associates, L.P. .5% by HHLP Scranton, LLC PA 99.5% by HHLP HHLP Scranton, LLC 100% by HHLP PA HHLP Valley Forge Associates 1% by HH LLC PA 99% by HHLP 2844 Associates, LP 1% by HH LLC PA 99% by HHLP 3144 Associates, LP 1% by HH LLC PA 99% by HHLP 3544 Associates, LP 1% by Hersha Hospitality Limited Liability Company - Danville PA 99% by HHLP Hersha Hospitality Limited Liability Company - Danville 100% by HHLP DE HHLP Tyson’s Corner Associates, LLC 100% by HHLP DE 44 Tyson’s Corner, LLC 100% by 44 New England Management Company DE Affordable Hospitality Associates, LP 99% by HHLP PA 1% by Race Street, LLC Name of Entity Ownership Jurisdiction of Incorporation or Organization Race Street, LLC 100% by HHLP PA Philly One TRS, LLC 100% by 44 New England Management Company PA 944 Associates 1% by Hersha Hospitality Limited Liability Company - Carlisle PA 99% by HHLP Hersha Hospitality Limited Liability Company - Carlisle 100% by HHLP DE 2144 Associates - Hershey 1% by Hersha Hospitality Limited Liability Company - Hershey PA 99% by HHLP Hersha Hospitality Limited Liability Company - Hershey 100% by HHLP DE 2144 Associates - New Columbia 1% by Hersha Hospitality Limited Liability Company - New Columbia PA 99% by HHLP Hersha Hospitality Limited Liability Company - New Columbia 100% by HHLP DE 2144 Associates - Selinsgrove 1% by Hersha Hospitality Limited Liability Company - Selinsgrove PA 99% by HHLP Hersha Hospitality Limited Liability Company - Selinsgrove 100% by HHLP DE 2444 Associates 1% by Hersha Hospitality Limited Liability Company - West Hanover PA 99% by HHLP Hersha Hospitality Limited Liability Company - West Hanover 100% by HHLP DE 44 Framingham Associates, LLC 100% by HHLP MA Chelsea Grand East, LLC 1% by Chelsea Grand East Manager, LLC NY 99% by HHLP Chelsea Grand East Manager, LLC 100% by HHLP DE 44 Chelsea Delaware, LLC 100% by 44 New England Management Company DE HHLP Franklin Associates, LLC 99% by HHLP MA 1% by Franklin Managing Member, LLC 44 Franklin Managing Member, LLC 100% by HHLP MA HHLP Dartmouth One Associates, LLC 99% by HHLP MA 1% by 44 Dartmouth One, LLC 44 Dartmouth One, LLC 100% by HHLP DE HHLP Dartmouth Two Associates, LLC 99% by HHLP 1% by 44 Dartmouth Two, LLC MA 44 Dartmouth Two, LLC 100% by HHLP DE HHLP Dartmouth Two Holding, LLC 100% by HHLP DE HHLP Norwood Associates, LLC 99% by HHLP MA 1% by HHLP Norwood Managing Member, LLC 44 Norwood Managing Member, LLC 100% by HHLP DE 44 Dartmouth, LLC 100% by 44 New England Management Company DE HHLP Brookhaven Associates, LLC 99.5% by HHLP NY .5% by 44 Brookhaven, LLC 44 Brookhaven, LLC 100% by HHLP DE HHLP Hauppauge Associates, LLC 99.5% by HHLP NY .5% by 44 Hauppauge, LLC 44 Hauppauge, LLC 100% by HHLP DE 44 Long Island One, LLC 100% by 44 New England Management Company DE Name of Entity Ownership Jurisdiction of Incorporation or Organization 44 Alexandria Hotel, LLC 100% by HHLP DE 44 Alexandria Hotel Management, LLC 100% by 44 New England Management Company DE 44 Edison Associates, LLC 100% by HHLP NJ Brentwood Greenbelt, LLC 1% by Hersha Hospitality Greenbelt, LLC VA 99% by HHLP Hersha Hospitality Greenbelt, LLC 100% by HHLP VA Golden Triangle Greenbelt, LLC 74% by Brentwood Greenbelt, LLC MD 26% by third parties 44 Greenbelt One, LLC 100% by 44 New England Management Company DE 44 Greenbelt Two, LLC 100% by 44 New England Management Company DE 44 Laurel Associates, LLC 100% by HHLP MD Brisam, LLC 100% by HHLP NY 44 Brookline Hotel, LLC 100% by HHLP DE 44 Brookline Management, LLC 100% by 44 New England Management Company DE Metro JFK Associates, LLC 1% by Metro JFK Managing Member, LLC NY 100%by HHLP Metro JFK Managing Member, LLC 100% by HHLP NY 44 Metro, LLC 100% by 44 New England Management Company DE 44 Cambridge Associates, LLC 100% by HHLP HHLP Bridgewater Associates, LLC 100% by HHLP DE 44 Bridgewater, LLC 100% by 44 New England Management Company DE HHLP Charlotte Associates, LLC 100% by HHLP DE 44 Charlotte, LLC 100% by 44 New England Management Company DE HHLP Gaithersburg Associates, LLC 100% by HHLP DE 44 Gaithersburg, LLC 100% by 44 New England Management Company DE HHLP Pleasant Hill Associates, LLC 100% by HHLP DE 44 Pleasant Hill, LLC 100% by 44 New England Management Company DE HHLP Pleasanton Associates, LLC 100% by HHLP DE 44 Pleasanton, LLC 100% by 44 New England Management Company DE HHLP Scottsdale Associates, LLC 100% by HHLP DE 44 Scottsdale, LLC 100% by 44 New England Management Company DE HHLP White Plains Associates, LLC 100% by HHLP DE 44 White Plains, LLC 100% by 44 New England Management Company DE HHLP Langhorne Two Associates, LP 1% by HHLP Langhorne Two, LLC PA 99% by HHLP Name of Entity Ownership Jurisdiction of Incorporation or Organization HHLP Langhorne Two, LLC 100% by HHLP PA Seaport Hospitality, LLC 99% by HHLP DE 1% 320 Pearl Street, Inc. 320 Pearl Street, Inc. 100% by 44 New England Management Company NY Seaport TRS, LLC 100% by 44 New England Management Company DE HHLP Chester Associates, LLC 100% by HHLP NY 44 Chester Management, LLC 100% by 44 New England Management Company DE The Inn @ Fifth Avenue, LLC 99% by HHLP NY 1% by HHLP Fifth Avenue Manager, LLC HHLP Fifth Avenue Manager, LLC 100% by HHLP DE 44 Hersha Norwich Associates, LLC 99% by HHLP CT 1% by 44 Norwich Manager, LLC 44 Norwich Manager, LLC 100% by HHLP DE 44 Norwich, LLC 100% by 44 New England Management Company DE 5444 Associates 99% by HHLP PA 1% by 44 Duane Street, LLC 44 Duane Street, LLC 100% by HHLP DE 44 Duane Street Lessee, LLC 100% by 44 New England Management Company NY Hersha Camp Springs Associates, LLC 99% by HHLP MD 1% by Hersha Camp Springs Managing Member, LLC Hersha Camp Springs Managing Member, LLC 100% by HHLP MD Hersha Camp Springs Lessee, LLC 100% by 44 New England Management Company MD HHLP Harrisburg Friendship, LP 99% by HHLP PA 1% by HHLP Harrisburg Friendship GP, LLC HHLP Harrisburg Friendship GP, LLC 100% by HHLP PA 44 Harrisburg Friendship Lessee, LLC 100% by 44 New England Management Company PA Risingsam Hospitality, LLC 99% by HHLP NY 1% by Hersha Conduit Associates, LLC Hersha Conduit Associates, LLC 100% by HHLP NY HHLP Conduit Lessee, LLC 100% by 44 New England Management Company NY 44 Hersha Smithfield, LLC 99% by HHLP RI 1% by Hersha Smithfield Managing Member, LLC Hersha Smithfield Managing Member, LLC 100% by HHLP DE Hersha Smithfield Lessee, LLC 100% by 44 New England Management Company DE HHLP Smith Street Holding, LLC 99% by HHLP NY 1% by HHLP Smith Street Managing Member, LLC HHLP Smith Street Managing Member, LLC 100% by HHLP NY HHLP Smith Street Associates, LLC 100% by HHLP Smith Street Holding, LLC NY 44 Smith Street Lessee, LLC 100% by 44 New England Management Company NY York Street LLC 100% by HHLP York Street, LLC NY Name of Entity Ownership Jurisdiction of Incorporation or Organization HHLP York Street, LLC 100% by HHLP DE York Street Lessee DE, LLC 100% by 44 New England Management Company DE 44 West Haven Hospitality, LLC 100% by HHLP CT Sawmill Three, LLC 99% by HHLP CT 1% by 44 West Haven Hospitality, LLC Sawmill Lessee, LLC 100% by 44 New England Management Company DE 44 Carlisle Associates 1% by Hersha Hospitality, LLC PA 99% by HHLP PRA Glastonbury Management, LLC 100% by HHLP CT PRA Glastonbury, LLC 1% by PRA Glastonbury Management, LLC CT 99% by HHLP Hersha PRA TRS, Inc. 100% by PRA Glastonbury, LLC DE HHLP Duo One Associates, LLC 100% by HHLP NY HHLP Duo Two Associates, LLC 100% by HHLP NY LTD Associates One, LLC 75% by HHLP VA 25% by third parties 0% by LTDO, LLC LTDO, LLC 75% by HHLP VA 25% by third parties HT LTD Williamsburg, LLC 75% by 44 New England Management Company DE 25% by third parties LTD Associates Two, LLC 75% by HHLP VA 25% by third parties 0% by LTDT, LLC LTDT, LLC 75% by HHLP VA 25% by third parties HT LTD Williamsburg Two, LLC 75% by 44 New England Management Company DE 25% by third parties Inn America Hospitality at Ewing, LLC 50% by HHLP NJ 50% by third parties HT Inn America TRS, Inc. 100% Inn America Hospitality at Ewing, LLC DE SB Partners, LLC 49.9% by HHLP Boston Two, LLC MA 50.1% by third parties HHLP Boston Two, LLC 100% by HHLP MA South Bay Sandeep, LLC 100% by SB Partners, LLC MA Hiren Boston, LLC 49.9% by HHLP Boston One, LLC MA 50.1% by third parties HHLP Boston One, LLC 100% by HHLP MA South Bay Boston, LLC 49.9% by 44 New England Management Company DE 50.1% by third parties Metro 29th Street Associates, LLC 50% by H Metro Delaware, LLC NY 50% by third party H Metro Delaware, LLC 100% by HHLP DE Metro 29th Sublessee, LLC 50% by 44 New England Management Company NY 50% by third party Mystic Partners, LLC Varying Percentages (based on certain assets owned by Mystic Partners, LLC) by HHLP and by third parties DE Mystic Partners Leaseco, LLC Varying Percentages (based on certain assets owned by Mystic Partners Leaseco, LLC) by 44 New England Management Company and third parties DE Mystic Special Purpose Corp. 100% by Mystic Partners, LLC DE Name of Entity Ownership Jurisdiction of Incorporation or Organization 315 Trumbull Street Associates, LLC 88% by Mystic Partners, LLC CT 12% by a third party HT-315 Trumbull Street Associates, LLC 88% by Mystic Partners Leaseco, LLC DE 12% by a third party Adriaen’s Landing Hotel, LLC 95.622% by Mystic Partners, LLC CT 0.651% by HHLP 3.687% by a third party HT-Adriaen’s Landing Hotel TRS, LLC 95.662% by Mystic Partners Leaseco, LLC DE 0.651% by 44 New England Management Company 3.687% by a third party Danbury Suites, LLC 99% by Mystic Partners, LLC CT 1% by Mystic Special Purpose Corp. HT-Danbury Suites TRS, LLC 99% by Mystic Partners Leaseco, LLC DE 1% by Mystic Special Purpose Corp. Waterford Suites, LLC 99% by Mystic Partners, LLC CT 1% by Mystic Special Purpose Corp. HT-Waterford Suites TRS, LLC 99% by Mystic Partners Leaseco, LLC DE 1% by Mystic Special Purpose Corp. Warwick Lodgings, LLC 99% by Mystic Partners, LLC CT 1% by Mystic Special Purpose Corp. HT-Warwick Lodgings TRS, LLC 99% by Mystic Partners Leaseco, LLC DE 1% by Mystic Special Purpose Corp. Norwich Hotel, LLC 99% by Mystic Partners, LLC CT 1% by Mystic Special Purpose Corp. HT-Norwich Hotel TRS, LLC 99% by Mystic Partners Leaseco, LLC DE 1% by Mystic Special Purpose Corp. Whitehall Mansion Partners, LLC 100% by Mystic Partners, LLC CT HT-Whitehall Mansion Partners TRS, LLC 100% by Mystic Partners Leaseco, LLC DE Southington Suites, LLC 66% by Mystic Partners, LLC CT 1% by Mystic Special Purpose Corp. 33% by a third party HT-Southington Suites TRS, LLC 66% by Mystic Partners Leaseco, LLC DE 1% by Mystic Special Purpose Corp. 33% by a third party 790 West Street, LLC 67% by Mystic Partners, LLC CT 33% by a third party Exit 88 Hotel, LLC 99.9% by Mystic Partners, LLC CT 0.1% by Mystic Special Purpose Corp. HT-Exit 88 Hotel TRS, LLC 100% by Mystic Partners Leaseco, LLC DE H Eighth Avenue Associates, LLC 100% by HHLP NY H Nevins Street Associates, LLC 99% by HHLP NY 1% by HHLP Nevins Street Manager, LLC HHLP Nevins Street Manager, LLC 100% by HHLP NY HHLP Malvern Associates 2,LP 99% by HHLP PA 1% by HHLP Malvern 2, LLC HHLP Malvern 2, LLC 100% by HHLP PA HHLP Duo One Associates, LLC 100% by HHLP NY HHLP Duo Two Associates, LLC 100% by HHLP NY 44 Hartford Associates, LLC 100% by HHLP CT Name of Entity Ownership Jurisdiction of Incorporation or Organization 44 Aarti Associates, LP 1% by HH LLC PA 99% by HHLP Hersha PRA, LLC 52% by Joseph Pacitti DE 48% by 44 New England Management Company PRA Suites At Glastonbury, LLC 48% by HHLP CT 51% by Joseph Pacitti 1% by PRA Suites at Glastonbury Management, LLC 44 Frederick Associates, LP 1% by HH LLC PA 99% by 3044 Associates, LP 3044 Associates, LP 1% by HH LLC PA 99% by HHLP
